PER CURIAM.
This is an appeal from an order denying a motion made under 28 U.S.C.A. § 2255 to vacate sentences of imprisonment imposed upon one William Edward Aired on pleas of guilty to indictments charging bank robbery, conspiracy to rob a bank, violation of the National Motor Vehicle-Theft Act, 18 U.S.C.A. §§ 2311-2313, and violation of the Federal Firearms Act, 15 U.S.C.A. § 901 et seq., and a plea of nolo contendere to an indictment charging violation of the National Stolen Property Act, 18 U.S.C.A. §§ 2311, 2314-2317. The motion was entirely without merit and was *194properly denied. Aired was represented by competent counsel upon the entry of the pleas and was not denied any constitutional right. He may not have the sentences entered against him set aside and his case tried over by claiming that the attorney whom he selected did not properly represent him. Crowe v. United States, 4 Cir., 175 F.2d 799. In addition to this, both the judge below, on the motion from which appeal is taken, and Judge Underwood, on a petition for habeas corpus, have fully investigated the charges made by the prisoner against his attorney and have found them utterly lacking in merit. An examination of the record convinces us that these findings are correct
Affirmed.